LIPSITT, J.,
This is an appeal by Treeview (Heatherfield Apartment Association) for the real estate assessment effective in 1980 for property consisting of 40 apartment units located in the Township of Lower Paxton, Dauphin County, Pa. The actual valuation established by the county is as follows:
Land $ 80,760.00
Building 415.820.00
Total $496,580.00
All taxable property within the County of Dauphin for the 1980 tax was assessed on the basis of 30 percent of the market value. The assessed value for the property in question appears as follows:
Land $ 24,222.00
Building 124.746.00
Total $148,968.00
Treeview appealed from this above assessment imposed by the County Commissioners. After a hearing, the Board of Assessment and Revision of Taxes had reduced the previous actual valuation of $536,760 to the figure as noted aforesaid, to wit, $496,580. Appellant then appealed from this reduced valuation to the Court of Common Pleas of Dauphin County, Pa., and a court hearing together with presentation of arguments followed.
*689At the hearing before the court, the two experts who appeared for the respective parties both employed an income and market approach to reach a figure on the valuation. The usual difficulties of presenting competent evidence were compounded by the necessity of adjusting the valuation and assessment to what they would have been in 1973, the last county wide tax assessment which became effective in 1974. The experts were required to base the current valuation and assessment on a 1973 determination of valuations. Appellant’s witness on real estate appraisals reached the following conclusion of market value:
Land $ 28,000.00
Building 305,400.00
Total $333,400.00
At the 30 percent ratio for assessment purposes, he came to the following assessed valuations:
Land $ 8,400.00
Building 91,600.00
Total $100,000.00
Despite the valuation of the Board of Assessment and Revision of Taxes, the real estate appraiser for the county came to the following conclusions using a market approach wherein he attempted to decide upon a current valuation and reduce it to 1973 levels. His opinion was expressed as follows:
Land $ 60,000.00
Building 367,067.00
Total $427,067.00
On the basis of 30 percent ratio for assessment purposes, he came to the following assessed valuations :
Land $ 18,000.00
Building 110,120.00
Total $128,120.00
*690After examining the equivalents on numerous apartment complexes throughout the County of Dauphin, the valuation as fixed by the real estate appraiser for the county at the court hearing is, in the opinion of the court, a fair and equitable balance.
Accordingly, we enter the following
ORDER
And now, November 14,1980, the actual value of the property known as Treeview located in the vicinity of Devonshire Heights Road in the Township of Lower Paxton, Dauphin County, Pa., is established as follows:
Land $ 60,000.00
Building 367,067.00
Total $427,067.00
Based on this actual valuation, the assessed value for the 1980 County Assessment is established as follows:
Land $ 18,000.00
Building 110,120.00
Total $128,120.00